Citation Nr: 1235521	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to an initial compensable rating for status post left tibial fracture with surgical repair and placement of intramedullary rods with scars and osteomyelitis.  

4.  Entitlement to an initial compensable rating for status post right tibial fracture with surgical repair and placement of intramedullary rods with scars and osteomyelitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for right and left knee disabilities, and granted entitlement to service connection for status post left and right tibial fractures with surgical repair and placement of intramedullary rods with scars and osteomyelitis, and separate noncompensable ratings were assigned.  A notice of disagreement was filed in December 2008.  In March 2009, a statement of the case was issued with regard to the ratings assigned and a substantive appeal was received in March 2009.  In May 2012, a statement of the case was issued with regard to the service connection issues and a substantive appeal was received in July 2012.


FINDINGS OF FACT

1.  The Veteran does not have a chronic right knee disability.

2.  The Veteran does not have a chronic left knee disability.

3.  The Veteran's status post left tibial fracture with surgical repair and placement of intramedullary rods with scars and osteomyelitis is manifested by normal range of motion; with no recurrent subluxation or lateral instability; no ankylosis; no recurrence of osteomyelitis; and, no functional loss manifested by pain.

4.  The Veteran's status post right tibial fracture with surgical repair and placement of intramedullary rods with scars and osteomyelitis is manifested by normal range of motion; with no recurrent subluxation or lateral instability; no ankylosis; no recurrence of osteomyelitis; and, no functional loss manifested by pain.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Left knee disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for a compensable disability rating for status post left tibial fracture with surgical repair and placement of intramedullary rods with scars and osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.59, 4.71a, Diagnostic Codes 5260-5262 (2011).

4.  The criteria for a compensable disability rating for  status post right tibial fracture with surgical repair and placement of intramedullary rods with scars and osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.59, 4.71a, Diagnostic Codes 5260-5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in July 2007.  The letter predated the February 2008 rating decision.  See id.  Since the initial increased rating appellate issues (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which the July 2007 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A decision from the Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran.  The Veteran has not identified any post-service medical evidence.  The evidence of record contains an examination requested by VA performed in October 2007 pertaining to his bilateral knee service connection claims.  Such examination report is thorough and contains sufficient information to decide the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such examination report also addressed the Veteran's bilateral tibia disabilities.  The examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that in March 2012 the Veteran was issued notice that VA had requested an examination through a private medical facility in order to determine the current level of his disability.  He was notified that if he failed to report his claim would be rated based on the evidence of record or denied.  The Board notes that in requesting the examination, VA requested that the current severity of his bilateral tibia disabilities be assessed and the examiner was requested to opine on whether right and left knee disabilities are due to his service-connected disabilities.  The Veteran was notified of the examination and he failed to appear.  Examples of good cause for failure to appear for the examination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  The Veteran's failure to attend the scheduled examination was discussed in the May 2012 statement of the case and May 2012 supplemental statement of the case.  To date, the Veteran and his representative have not offered an explanation for his failure to attend the scheduled examination.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran failed to attend the scheduled examination, the claim will be considered based on the current evidence of record.  38 C.F.R. § 3.655.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his bilateral knee disabilities are directly due to service or are due to or aggravated by his service-connected bilateral tibia disabilities.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation (where a service-connected disability is aggravating a non-service-connected disability) is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds that the preponderance of the evidence is against a finding that the Veteran has right knee and left knee disabilities.  An April 2005 service treatment record reflects complaints of right knee pain for the prior two months.  He complained of pain and stiffness but no joint swelling.  Range of motion was normal and findings were essentially normal.  The assessment was knee sprain.  Service treatment records do not reflect treatment for the left knee.  On a December 2005 Report of Medical History, the Veteran checked the 'No' box for 'Knee trouble.'  

In October 2007, the Veteran underwent a VA examination.  The examiner acknowledged the Veteran's right tibia and fibula fracture and left tibia fracture.  The Veteran reported symptomatology associated with his tibia/fibula and also reported pain in both knees.  On physical examination, range of motion of the knees was normal, as was the remaining examination of the knees.  X-ray examinations of the knees were normal.  The examiner stated that there is no diagnosis pertaining to the knees because there was no pathology on examination.  The Veteran has not submitted any post-service medical evidence reflecting diagnoses of right or left knee disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In the absence of proof of a current disability of chronic right and left knee disabilities, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of chronic right and left knee disabilities, the Board must conclude the Veteran does not currently suffer from such disabilities.  Without competent evidence of chronic right and left knee disabilities due to disease or injury, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has right and left knee disabilities that are due to service or due to his service-connected bilateral tibia/fibula disabilities.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his knees, and the Board finds his assertions of pain to be credible.  The Veteran, however, is not competent to diagnose knee pathology, as he does not have the requisite medical expertise.  As discussed, the October 2007 examination report is negative for objective findings of chronic disabilities.  The Veteran's contentions of chronic disabilities are outweighed by the objective clinical findings and conclusions made by a medical professional.  

Absent a showing of right or left knee pathology, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for right and left knee disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Initial increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  Normal range of motion of the ankle is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5262 provides the diagnostic criteria for tibia and fibula impairment.  A maximum 40 percent rating is assigned for nonunion of, with loose motion, requiring brace; malunion of, with marked knee or ankle disability warrants a 30 percent evaluation; malunion of, with moderate knee or ankle disability warrants a 20 percent evaluation; and, malunion of, with slight knee or ankle disability warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Service treatment records reflect that during service in 2000 the Veteran sustained a slip and fall injury of the right tibia and fibula in 2000.  Thereafter, in January 2005
the Veteran sustained a left tibial fracture while participating in an athletic activity.  A tibial nail was surgically inserted in January 2005.  The nail was removed in November 2005 secondary to hardware failure and osteomyelitis.  The tibial nail was replaced in March 2006.  Recovery was slowed and pain continued pain with activity due to osteomyelitis.  A July 2006 synopsis reflects that he was currently showing improvement on plain film radiographs and advancement of activity.  

At the October 2007 examination, the Veteran complained of stiffness and pain.  The pain is located in the proximal areas of the tibia bilaterally and both knees.  It occurs on a constant basis, but it without radiation to other anatomical regions.  The pain occurs on a constant basis but is without radiation to other anatomical regions.  The pain is described as "aching" and occasionally "sharp" with a severity level of 6 on a 10-point scale.  It is elicited with physical activity and relieved with rest or pain medication Motrin.  The claimant is able to function with these measures.  There was no physician recommended incapacitation, other types of treatment, prosthesis or significant functional impairment.  

On physical examination, flexion of both knees was to 140 degrees and extension was to 0 degrees.  After repetitive motion, the range of motion of the knees was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Examination of the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral joint lines (menisci) was normal.  There was no evidence of genu recurvatum.  An x-ray examination of the right tibia and fibula revealed evidence of a remote fracture of the right tibia and in intramedullary rod extending throughout the length of the tibia.  An x-ray examination of the left tibia and fibula revealed evidence of a remote fracture of the tibia and in intramedullary rod extending throughout the length of the tibia.  Both knees were normal.  The examiner diagnosed bilateral tibia fractures, specifically status post-bilateral tibia fractures with surgical repair and replacement of intramedullary rods bilaterally, with scars, based on physical examination and radiographic findings.  

As detailed hereinabove, the Veteran has not identified any post-service medical evidence and he failed to appear for the March 2012 examination.  Thus, the rating will be based on service treatment records, the October 2007 examination report, and lay statements of the Veteran.  

The Veteran's left and right tibia disabilities are rated noncompensably disabling pursuant to Diagnostic Code 5262, for tibia and fibula impairment.  In consideration of Diagnostic Code 5262, a 10 percent rating is not warranted as malunion of, with slight knee or ankle disability, is not shown.  

In consideration of Diagnostic Code 5260, the Veteran's limitation of flexion is noncompensable per objective findings.  As detailed, flexion and extension were normal on objective examination in October 2007.  On repetitive motion, there was no change.  Thus, flexion and extension are noncompensable under Diagnostic Codes 5260 and 5261.  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261.  

There have been no findings of instability or subluxation thus a disability rating is not warranted per Diagnostic Code 5257.  

The Board finds that a higher rating is not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there was no diagnosis of ankylosis of the knees.  Furthermore, the Veteran may not be rated by analogy to this code as he did not suffer functional immobility of the knees.  Likewise, Diagnostic Codes 5258 and 5259 do not provide for a higher disability rating, and are inapplicable.  Diagnostic Code 5263 is inapplicable as there were no objective findings of genu recurvatum.  A compensable evaluation pursuant to Diagnostic Code 5002 is not warranted since there have not been recurrences of osteomyelitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002, Note(2).  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  While the Veteran complains of pain affecting the tibia/knee, on objective examination there were no findings of pain on motion, and no findings of pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion.  Thus, 10 percent disability ratings are not warranted for any decreased functional ability due to his service-connected left and right tibia disabilities.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected bilateral tibia disabilities are fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to a compensable rating for status post left tibial fracture with surgical repair and placement of intramedullary rods with scars and osteomyelitis is denied.

Entitlement to a compensable rating for status post right tibial fracture with surgical repair and placement of intramedullary rods with scars and osteomyelitis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


